UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                              No. 10-6479


WILLIAM ALLEN LARUE,

                Plaintiff - Appellant,

          v.

CAPT. RUSSELL MATHENEY; CHRISTY FLORES, In their Official
Capacity,

                Defendants - Appellees.



Appeal from the United States District Court for the Southern
District of West Virginia, at Charleston.    David A. Faber,
Senior District Judge. (2:08-cv-00983)


Submitted:   June 17, 2010                       Decided:   June 28, 2010


Before MOTZ and    KING,     Circuit   Judges,    and   HAMILTON,   Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


William Allen LaRue, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            William A. LaRue appeals the district court’s order

adopting    the    recommendation     of   the   magistrate     judge   and

dismissing his 42 U.S.C. § 1983 (2006) complaint under 28 U.S.C.

§ 1915A(b) (2006).           We have reviewed the record and find no

reversible error.       Accordingly, we affirm for the reasons stated

by the district court.           LaRue v. Matheney, No. 2:08-cv-00983

(S.D.W.    Va.   Mar.   4,   2010).   We   dispense   with   oral   argument

because the facts and legal contentions are adequately presented

in the materials before the court and argument would not aid the

decisional process.

                                                                    AFFIRMED




                                      2